On January 19, 1988, the Defendant was sentenced to ten (10) years in Montana State Prison for the crime of Theft (Common Scheme), a felony. The court hereby finds that the defendant is a persistent felony offender and, accordingly, sentences the defendant to an additional fifty (50) years in Montana State Prison, with forty (40) years of that sentence suspended. This sentence shall run consecutively to the sentence imposed herein for the felony theft offense. It is further ordered that the defendant shall be given credit for time served prior to sentencing, to-wit: 108 days.
On May 6,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Patrick Tracy for representing himself in this matter.